IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0926
                             Filed August 16, 2017


IN THE INTEREST OF H.H.,
Minor Child,

C.H., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lucas County, Monty W. Franklin,

District Associate Judge.



      A father appeals from the order terminating his parental rights.

AFFIRMED.




      Amanda M. Demichelis of Demichelis Law Firm, P.C., Chariton, for

appellant.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Dawn M. Bowman of Bowman Law Office, Pleasant Hill, for minor child.




      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                           2


DANILSON, Chief Judge.

       A father appeals1 from an order terminating his parental rights to his child,

H.H., born in January 2015. The family began receiving parenting services from

the department of human services (DHS) shortly after the child’s birth because

both parents previously had their rights to other children terminated. The father

has anger-management and mental-health issues, and failed to follow through

with drug testing.

       H.H. was removed from parental custody on July 24, 2015, due to a

domestic abuse assault by the father against the mother and a subsequent drug

test that indicated the father had been using methamphetamine.2 The child has

remained in out-of-home placement since the ex parte removal. A contested

hearing was held on September 9 and, on October 5, 2015, the child was

adjudicated a child in need of assistance (CINA).

       In February 2016, a permanency order was filed and the father was

granted an additional six months to seek reunification.            The court found it

reasonably likely the child could safely be returned home with an additional six

months of reunification services if several specific issues and concerns were

successfully addressed.




1
  The mother did not attend the termination hearing and does not appeal.
2
  The father threw a hammer at the mother, hitting her on the leg. The parents told
varying stories about whether the child was present. In its adjudication order, the court
found the child was present during the incident and was placed at risk of injury.
                                             3


         In May 2016, the DHS worker addressed the father’s lack of progress on

each issue and recommended that the permanency goal for the child be changed

from reunification to termination of parental rights and adoption.3

         In an August 4, 2016 permanency-review order, the juvenile court

changed the permanency goal to termination of parental rights and further

ordered:

                Visitation between mother, father, and child shall remain
         suspended as a result of the parents[’] failure to participate with
         services. If the parents show regular and consistent cooperation
         and participation in services and progress with such services, DHS
         or the child’s guardian ad litem [(GAL)] may make application to the
         Court to reinstate visitation.

No such application to reinstate visitation was made by either DHS or the child’s

GAL. Nor did the father seek to reinstate visitation through the juvenile court.

         On August 25, a petition to terminate parental rights was filed. Hearing on

the termination petition was scheduled and re-scheduled.

         A March 10, 2017 report filed by the court-appointed special advocate

notes contact with the father, who “said he is not attending the termination

hearing and is ‘just going to be done with it.’ He said he talked to his attorney

about seeing [the child] one last time.”

         The father did attend the March 22, 2017 termination hearing, however,

and asserted the child could be returned to him.             He argued he had made

progress—he testified he had completed substance-abuse treatment, was

employed, lived with his paramour, and was successfully parenting his girlfriend’s



3
    On May 21, 2016, the police were called to the father’s home by his paramour.
                                          4


child.4 He asserted he had been injured on the job and some of his medical

appointments interfered with his scheduled visits. The father stated H.H. could

be returned at the time of hearing.

       The juvenile court disagreed and entered its findings of fact, conclusions

of law, ordering the father’s parental rights terminated pursuant to Iowa Code

section 232.116(1) (g), (h), and (i) (2017).

       We review termination proceedings de novo. See In re A.M., 843 N.W.2d

100, 110 (Iowa 2014). When the juvenile court terminates parental rights on

more than one statutory ground, we affirm if the evidence supports termination

on one of the grounds. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

       The father argues the State failed to make reasonable efforts because

DHS did not accommodate his schedule after he was injured at his job and the

State failed to establish grounds for termination. We find clear and convincing

evidence supports the termination of the father’s parental rights pursuant to

section 232.116(1)(h) (allowing termination where a child age three or younger

has been adjudicated CINA, has been out of the parent’s custody for at least six

of last twelve months, and cannot be returned at present). At the time of the

termination hearing, H.H. was two years old, had been adjudicated CINA, and

had been out of the father’s custody for far more than the requisite time period.

Additionally, the child had not seen the father for more than six months. The

father had not participated in the requisite services, and the child could not be

returned to the father at the time of the hearing.

4
  The girlfriend was the mother of five children, only one of whom was in her care. She
was receiving DHS parenting services to assist with parenting. The father of H.H.
claimed to be participating in those services.
                                         5


       The father argues reasonable efforts were not made because he was

denied visitation.   The father raised this issue, if at all, at the time of the

termination hearing. While the State has an obligation to provide reasonable

services, the parent must demand different or additional services the parent may

require prior to the termination hearing. In re S.R., 600 N.W.2d 63, 65 (Iowa Ct.

App. 1999). If a parent does not request additional services at the appropriate

time, the argument that DHS did not make reasonable efforts is waived, and the

parent may not later challenge it in the termination proceeding.         In re C.H.,

652 N.W.2d 144, 148 (Iowa 2002). “Moreover, voicing complaints regarding the

adequacy of services to a social worker is not sufficient.     A parent must inform

the juvenile court of such challenge.” Id.

       The father has not had visitation with the child since July 2016.        We

acknowledge the father’s visitation was suspended but it was because he failed

to consistently follow through with his mental-health counseling and drug testing,

ceased to have contact with DHS, and did not engage with the child during visits

or did not always confirm visits in a timely manner.         Moreover, we note the

suspension of visitation occurred after the father had been granted an extension

of time to seek reunification and was notified that consistency in his participation

with services was a requirement. See In re C.B., 611 N.W.2d 489, 495 (Iowa

2000) (“Once the limitation period lapses, termination proceedings must be

viewed with a sense of urgency.”).

       We find no reason to disturb the termination of the father’s parental rights

and we affirm.

       AFFIRMED.